Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 1 of 33 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  VICENTE GUERRA,

         Plaintiff,

  v.                                                      Case No:

  DESTINY HOMES OF
  FLORIDA, INC., DESTINY
  INDUSTRIES, LLC, GSF                                    DEMAND FOR JURY TRIAL
  MORTGAGE CORP., and
  NATIONAL CAPITAL
  FUNDING, LTD.

        Defendants.
  _____________________________/


                              PLAINTIFF’S COMPLAINT
                          WITH INJUNCTIVE RELIEF SOUGHT

         COMES NOW, Plaintiff, VICENTE GUERRA (“Mr. Guerra” or “Plaintiff”),

  by and through the undersigned counsel, and hereby sues and files this Complaint and

  Demand for Jury Trial with Injunctive Relief Sought against Defendants, DESTINY

  HOMES OF FLORIDA, INC. (“Destiny”), DESTINY INDUSTRIES, LLC (“Destiny

  Industries”), GSF MORTGAGE CORPORATION (“GSF”), and NATIONAL

  CAPITAL FUNDING, LTD (“National Capital”) (collectively “Defendants”), and in

  support thereof states as follows:

                                            Introduction

         1.       This action arises out of Defendants’ violations of the Racketeer

  Influenced and Corrupt Organizations Act, 18 U.S.C. § 1692 (“RICO”), the Florida



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 1 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 2 of 33 PageID 2




  Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.204 et. seq. (“FDUTPA”), the

  Florida Consumer Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), and

  breach of contract, by engaging in illegal bait and switch practices by offering Mr. Guerra

  a home mortgage loan that included unconscionable terms, willfully failing to uphold

  their contract promise to deliver a new home to Mr. Guerra and by attempting to collect

  an illegal balance for the home and cash payment that Defendants ended up providing for

  Mr. Guerra. Specifically, the underlying alleged debt arises from Defendants’ conspiracy

  and agreement to engage in a fraudulent home construction and mortgage scheme with

  respect to Mr. Guerra’s home mortgage loan.

          2.      Defendants used the U.S. Mail and interstate wires to solicit and falsely

  promote illegal mortgage loans for Defendants’ home construction and mortgage services

  and misrepresented that Defendants were able to provide Mr. Guerra with a home

  mortgage loan that included a cash payout for Mr. Guerra to pay off his credit card debt

  with the specific intent to not provide such cash payout, to defraud consumers like Mr.

  Guerra, and induce consumers like Mr. Guerra to agree to Defendants’ fraudulent home

  construction and mortgage services.

                                        Jurisdiction and Venue

          3.      This Court has subject matter jurisdiction over the instant case under 28

  U.S.C. §1331 as the instant case presents a federal question under the RICO.

          4.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and Fla. Stat. §

  559.77 (1), as a substantial part of the events or omissions giving rise to the claims

  occurred in this judicial district.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 2 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 3 of 33 PageID 3




                                               Parties

           5.     Plaintiff, Mr. Guerra, was and is a natural person and, at all times material

  hereto, is an adult, a resident of Polk County, Florida, a “consumer” as defined by the

  FDUTPA, Fla. Stat. § 501.203(7), and an alleged “debtor” or “consumer” as defined by

  the FCCPA, Fla. Stat. § 559.55(8).

           6.     At all times material hereto, Destiny was and is a Florida Profit

  Corporation with its principle place of business in the State of Florida and its registered

  agent, DEBORAH SUE MATHIEU, located at 3801 N 41st Street, Tampa, FL 33610.

  Under information and belief, Destiny is a “Builder/Retailer Company” for Destiny

  Industries.

           7.     At all times material hereto, Destiny Industries was and is a Foreign

  Limited Liability Company with its principle place of business in the State of Georgia

  and its registered agent, C T CORPORATION SYSTEM, located at 1200 South Pine

  Island Road, Plantation, FL 33324. Under information and belief, Destiny Industries

  builds homes for Destiny to market and sell to consumers.

           8.     At all times material hereto, GSF was and is a Florida Profit Corporation

  with its principle place of business in the State of Wisconsin and its registered agent,

  CORPORATION SERVICE COMPANY, located at 1201 Hays Street, Tallahassee, FL

  32301. Under information and belief, GSF is a “Lender” for Destiny’s mortgage home

  loans.

           9.     At all times material hereto, National Capital was and is a limited

  company with its principle place of business in the State of Texas and its registered agent,



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 3 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 4 of 33 PageID 4




  WILLIAM E. YORK, located at 2000 Bering Drive, Suite 850, Houston, TX 77057.

  Under information and belief, National Capital is a “Construction Funds Administrator”

  for Destiny.

         10.      At all times material hereto, Destiny, Destiny Industries, National Capital,

  and/or GSF have entered into a contractual agreement that establishes an agency

  relationship between the respective Defendants.

         11.      At all times material hereto, each Defendant had actual and/or constructive

  knowledge of the acts of the other Defendants, and ratified, approved, joined in,

  acquiesced, and/or authorized the wrongful acts of each co-Defendant, and/or retained the

  benefits of said wrongful acts.

         12.      Defendants collectively, and each of them separately, aided, abetted,

  encouraged, and rendered substantial assistance to the other Defendants in perpetuating

  their illegal mortgage loan services scheme to Mr. Guerra, as alleged herein. In taking

  action, as particularized herein, to aid, abet, and substantially assist the commissions of

  these wrongful acts and other wrongdoings complained of, each of the Defendants acted

  with an awareness of its primary wrongdoing and realized that its conduct would

  substantially assist the accomplishment of the wrongful conduct, wrongful goals, and

  wrongdoing.

                                         Statements of Fact

         13.      Beginning in 2017, Mr. Guerra and his wife started the exciting search for

  a new home for them and their four children.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 4 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 5 of 33 PageID 5




         14.      At that time, Mr. Guerra and his wife owned their home and property

  located 2525 Cresap Street, Lakeland, Florida 33815 (“Property”) outright.

         15.      Mr. Guerra heard about Destiny through an advertisement online and

  became interested in finding out more information about the process.

         16.      In or around the end of 2017, Mr. Guerra spoke with Destiny about the

  possibility of purchasing a new home for his family from Destiny to put on the Property.

         17.      As Mr. Guerra’s conversations about purchasing a new home with Destiny

  progressed, Mr. Guerra informed Destiny that in order to go through with a home

  purchase, Mr. Guerra needed a low monthly mortgage payment because of the amount of

  credit card bills that he pays each month.

         18.      In response to Mr. Guerra’s concerns regarding his need for a low

  monthly mortgage payment, Destiny promised Mr. Guerra that it was going to “take care

  of [Mr. Guerra]” by giving Mr. Guerra cash to pay down his credit card debt within a

  mortgage for a new home if Mr. Guerra agreed to purchase a home from Destiny.

         19.      Destiny assured Mr. Guerra that both the cash payout and the home

  mortgage loan would be included in one monthly mortgage payment for Mr. Guerra’s

  new home on his Property (“Cash Payout”).

         20.      Mr. Guerra was unaware that a Cash Payout was an option for a home

  mortgage, but because Mr. Guerra trusted Destiny’s expertise in selling homes, Mr.

  Guerra believed Destiny’s assurances regarding the legality of such an offer.

         21.      Destiny made Mr. Guerra very excited about the possibility of finally

  being able to afford a new home for him and his family to put on their Property.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 5 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 6 of 33 PageID 6




         22.      Soon after Destiny’s assurances to Mr. Guerra, Mr. Guerra and his wife

  went to view model homes that Destiny advised would fit within their budget.

         23.      Mr. Guerra and his wife discovered the perfect home for their family and

  told Destiny the exact model home they wanted while out on the showroom floor.

         24.      Destiny told Mr. Guerra and his wife to “give it a few days” and informed

  them that Destiny would look into it to see if the model home they wanted was available.

         25.      One week later, Destiny informed Mr. Guerra that the model home his

  family desired was unavailable because they did not have a replacement.

         26.      Destiny advised Mr. Guerra that instead, Destiny was able to provide Mr.

  Guerra and his family with the same model home, but it would be brand new and could

  be customized to Mr. Guerra’s and his wife’s desires.

         27.      Mr. Guerra and his wife decided to move forward with Destiny to make

  their dream home a reality based on Destiny’s representations.

         28.      On December 19, 2017, Destiny e-mailed Mr. Guerra that Destiny got an

  approval for financing Mr. Guerra’s new home mortgage through GSF Mortgage for the

  property located at 2525 Cresap Street, Lakeland, Florida 33815. See Exhibit A.

         29.      On January 20, 2018, Destiny emailed Mr. Guerra a contract to sign for

  the new home and stated that the monthly payment would be about $1,150.00 each month

  considering the $18,000.00 “in pay off” they previously discussed as part of the Cash

  Payout. See Exhibit B.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 6 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 7 of 33 PageID 7




         30.      On February 23, 2018, Mr. Guerra signed the contract with Destiny

  (“Home Contract”) that identified Mr. Guerra’s new home as a 2018 “Destiny Industries

  LLC Timberline Elite,” and identifies Destiny as the dealer. See Exhibit C.

         31.      The Home Contract listed a total price of $151,889.00 including the “pay

  off” of $18,000.00 promised by Destiny Homes as part of the Cash Payout. See Exhibit

  C.

         32.      The Home Contract states, “Dealer is responsible for cracks due to

  shipping or setting of home.” See Exhibit C.

         33.      The Home Contract also stated the “proposed delivery date” for Mr.

  Guerra’s home as “ASAP,” which led Mr. Guerra to believe Destiny would expedite the

  home building process. See Exhibit C.

         34.      On the same day, Mr. Guerra signed paperwork where Destiny agreed to

  provide certain upgrades to their custom home, including the interior wall colors, the

  kitchen cabinets, and the backsplash (“Home Color Selections”). See Exhibit D.

         35.      On March 2, 2018, Destiny signed a Manufactured/Modular Home

  Construction Draw Disclosure which identified Destiny as the Retailer Company (“Draw

  Disclosure”). See Exhibit E.

         36.      The Draw Disclosure also identified National Capital’s responsibilities

  which included, but are not limited to, the following: inspecting the construction project;

  determining the construction draw amount; to “advise the Interim Funding Source to wire

  the funds” to the appropriate party; and to forward National Capital’s Funding Advice to

  the Lender “to be funded and wired to the Settlement Agent.” See Exhibit E.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 7 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 8 of 33 PageID 8




         37.      On the same day, Destiny signed a Builder’s Certification of Plans,

  Specifications, and Site, which identified GSF as the lender of Mr. Guerra’s Mortgage,

  Destiny as the Builder’s Company, and stated that Destiny “ha[s] a contract with Destiny

  Industries, LLC to market this house.” (“Builder’s Certification”). See Exhibit F.

         38.      A few weeks later, on March 26, 2018, Mr. Guerra and his wife executed

  and delivered a note and mortgage (collectively “Mortgage”) in favor of GSF secured by

  their anticipated new home, “Year: 2018; Make: Destiny Industries, LLC; Model:

  Timberline Elite; Size: 60 X 32; New; Serial Number:________________________,”

  which “shall constitute a part of the realty” at the Property address of 2525 Cresap St.,

  Lakeland, FL 33815. See Exhibit G, p. 2.

         39.      Sometime thereafter, Destiny began to tear down Mr. Guerra’s previous

  home on his Property.

         40.      Mr. Guerra, his wife, and their four children were forced to move into a

  small apartment while Mr. Guerra’s Property was under construction for their new home.

         41.      On May 8, 2018, Destiny sent Mr. Guerra an e-mail that stated the new

  home would be shipped sometime at the beginning of June and that it would take 45 more

  days after the delivery to finish Mr. Guerra’s new home on his Property. See Exhibit H.

         42.      Despite Destiny promise in the Home Contract that the delivery of Mr.

  Guerra’s home was to be done “ASAP,” and Destiny’s assurances to Mr. Guerra in May

  via interstate email, Destiny failed to ship Mr. Guerra’s home until almost a year after

  Destiny signed the Home Contract.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 8 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 9 of 33 PageID 9




         43.      Regardless of Destiny’s delay, Mr. Guerra and his family were ecstatic to

  move out of their small apartment and finally move into their dream home on their

  Property.

         44.      Soon after, Mr. Guerra and his family visited their new home.

         45.      To Mr. Guerra’s surprise, the home was nothing like the home that

  Destiny had agreed to build in the Home Contract.

         46.      Specifically, when Mr. Guerra arrived, the roof of the home was cracked

  and leaking excessively, the walls were covered with stains which Destiny attempted to

  paint over, the lighting fixtures on the ceiling were falling off, the door hinges were

  broken, and the wall trimming was misaligned in multiple places.

         47.      Moreover, Mr. Guerra discovered the home was not a 2018 model that

  Destiny contracted to build in the Home Contract and GSF had identified in the

  Mortgage, but rather a 2017 model home.

         48.      Additionally, Destiny failed to install Mr. Guerra’s specific instructions

  listed in the Home Color Selections, including the colors of the kitchen cabinets.

         49.      Mr. Guerra was devastated and called Destiny in hopes of resolving the

  multiple issues from Defendants’ failure to uphold its part of the bargain under the Home

  Contract.

         50.      Mr. Guerra explained the horrible conditions of the home and the many

  occasions where Destiny failed to comply with the Home Contract.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 9 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 10 of 33 PageID 10




              51.   Mr. Guerra informed Destiny that until the home was fixed to comply with

   what Destiny had agreed to in the Home Contract, Mr. Guerra was not going to sign the

   final documents or make payments toward the Mortgage.

              52.   Mr. Guerra rejected the final documents and never took possession of the

   home.

              53.   As a result of Mr. Guerra not signing the final contract, rejecting the final

   contract, and never taking possession of the home, Mr. Guerra thereby incurred an

   alleged balance on the Mortgage (“Debt”).

              54.   Additionally, Destiny did not give Mr. Guerra the Cash Payout that was

   promised to him by Destiny as part of the Home Contract because Destiny’s promise was

   illegal.

              55.   Further, GSF did not give Mr. Guerra the Cash Payout that was promised

   by GSF as part of the Mortgage, which was based on the amount due under the Home

   Contract, because Destiny’s promise was illegal.

              56.   On September 24, 2018, Destiny e-mailed Mr. Guerra to expect a call

   from GSF. See Exhibit I.

              57.   In that email, Destiny acknowledged that Mr. Guerra was not willing to

   sign the final documents on his new home because of Mr. Guerra’s concerns, and stated it

   would inform GSF about “the extra funding that was put into [Mr. Guerra’s] deal as a

   land payoff[.]” See Exhibit I.

              58.   On October 23, 2018, Destiny emailed Mr. Guerra and informed Mr.

   Guerra that Destiny talked to GSF. See Exhibit J.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                                Page 10 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 11 of 33 PageID 11




          59.      Destiny stated in the same email that GSF assured Destiny that GSF would

   refinance Mr. Guerra’s home after six months so that Mr. Guerra could get the cash out

   that Destiny promised to him. See Exhibit J.

          60.      On October 25, 2018, Destiny left Mr. Guerra a voicemail stating he

   wanted to “work things out before the bank has to do whatever they have to do.”

          61.      During this time period, National Capital also began calling Mr. Guerra in

   attempts to collect on the alleged Debt.

          62.      In April of 2019, Mr. Guerra through counsel notified GSF that he rejected

   the Mortgage, did not get the home that he had contracted for, did not get the Cash

   Payout that was included in the Mortgage, and demanded that GSF take the home off his

   Property.

          63.      GSF has refused to remove the home from Mr. Guerra’s Property.

          64.      Mr. Guerra and his family cannot move into the home that Mr. Guerra and

   his wife did not contract for with Destiny.

          65.      Despite Destiny’s failure to follow the plain language of the Home

   Contract and its constant refusal to remedy such breach, Destiny continued attempting to

   collect on the alleged Debt as well.

        Count 1: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                       (as against Destiny)

          66.      Mr. Guerra re-alleges paragraphs 1-65 and incorporates the same herein

   by reference.

          67.      Destiny violated the FCCPA. Destiny’s violations include, but are not

   limited to, the following:


               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 11 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 12 of 33 PageID 12




                a. Destiny violated Fla. Stat. § 559.72(7) by willfully

                   engaging in conduct which can reasonably be expected to

                   harass Mr. Guerra by persistently attempting to collect the

                   Debt after Destiny failed to uphold its obligations under the

                   Home Contract.

                b. Destiny violated Fla. Stat. § 559.72(9) by attempting to

                   enforce an alleged Debt from Mr. Guerra that Destiny knew

                   was not legitimate because Destiny misrepresented the

                   amount owed under the Mortgage when Destiny did not

                   uphold its obligations under the Home Contract.

          68.      As a result of the above violations of the FCCPA, Mr. Guerra has been

   subjected to unwarranted and illegal collection activities and harassment for which he has

   been damaged.

          69.      Destiny’s actions have damaged Mr. Guerra by forcing him to pay rent for

   an extended period of time to provide his family somewhere to stay instead of being able

   to live in their own home.

          70.      Destiny’s actions have damaged Mr. Guerra by invading his privacy.

          71.      Destiny’s    actions    have damaged         Mr. Guerra by causing him

   embarrassment.

          72.      Destiny’s actions have damaged Mr. Guerra by causing him stress.

          73.      Destiny’s actions have damaged Mr. Guerra by causing him aggravation.

          74.      Destiny’s actions have damaged Mr. Guerra by harming his reputation.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 12 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 13 of 33 PageID 13




           75.     Destiny’s actions have damaged Mr. Guerra by causing him emotional

   distress.

           76.     Destiny’s actions have damaged Mr. Guerra by causing him loss of sleep.

           77.     Destiny’s actions have damaged Mr. Guerra by causing him anxiety.

           78.     It has been necessary for Mr. Guerra to retain the undersigned counsel to

   prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

           79.     All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Destiny as follows:

                   a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                   b. Awarding actual damages;

                   c. Awarding punitive damages;

                   d. Awarding costs and attorneys’ fees;

                   e. Ordering an injunction preventing further wrongful contact by the

                       Defendant; and

                   f. Any other and further relief as this Court deems just and equitable.

        Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                  (as against National Capital)

           80.     Mr. Guerra re-alleges paragraphs 1-65 and incorporates the same herein

   by reference.

           81.     National Capital violated the FCCPA. National Capital’s violations

   include, but are not limited to, the following:




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 13 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 14 of 33 PageID 14




                   a. National Capital violated Fla. Stat. § 559.72(7) by willfully

                      engaging in conduct which can reasonably be expected to

                      harass Mr. Guerra by attempting to collect the alleged Debt

                      in full even after National Capital knew or had reason to

                      know that Mr. Guerra did not receive the Cash Payout from

                      Destiny and therefore did not owe the total amount on the

                      Mortgage.

                   b. National Capital violated Fla. Stat. § 559.72(9) by

                      attempting to enforce an alleged Debt from Mr. Guerra that

                      National Capital knew was not legitimate because Mr.

                      Guerra never received the Cash Payout from Destiny and

                      therefore did not owe the total amount on the Mortgage.

             82.      As a result of the above violations of the FCCPA, Mr. Guerra has been

   subjected to unwarranted and illegal collection activities and harassment for which he has

   been damaged.

             83.      National Capital’s actions have damaged Mr. Guerra by invading his

   privacy.

             84.      National Capital’s actions have damaged Mr. Guerra by causing him

   embarrassment.

             85.      National Capital’s actions have damaged Mr. Guerra by causing him

   stress.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 14 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 15 of 33 PageID 15




          86.      National Capital’s actions have damaged Mr. Guerra by causing him

   aggravation.

          87.      National Capital’s actions have damaged Mr. Guerra by harming his

   reputation.

          88.      National Capital’s actions have damaged Mr. Guerra by causing him

   emotional distress.

          89.      National Capital’s actions have damaged Mr. Guerra by causing him loss

   of sleep.

          90.      National Capital’s actions have damaged Mr. Guerra by causing him

   anxiety.

          91.      It has been necessary for Mr. Guerra to retain the undersigned counsel to

   prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

          92.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against National Capital as follows:

                   a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                   b. Awarding actual damages;

                   c. Awarding punitive damages;

                   d. Awarding costs and attorneys’ fees;

                   e. Ordering an injunction preventing further wrongful contact by the

                         Defendant; and

                   f. Any other and further relief as this Court deems just and equitable.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 15 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 16 of 33 PageID 16




           Count 3: Violation of the Florida Deceptive and Unfair Trade Practices Act
                                          (“FDUTPA”)
                                       (as against Destiny)

          93.      Plaintiff re-alleges paragraphs 1-65 and incorporates the same herein by

   reference.

          94.      At all times relevant hereto, Destiny was engaged in “trade or commerce”

   within the meaning of Fla. Stat. § 501.203(8).

          95.      FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts

   or practices, and unfair or deceptive acts or practices in the conduct of any trade or

   commerce …” Fla. Stat. § 501.204(1).

          96.      Destiny directly, and indirectly through its co-Defendants, engaged in

   trade or commerce as defined by FDUTPA because they “advertised, solicited, provided,

   offered, or distributed by sale, rental or otherwise, tangible property” in the state of

   Florida. See Fla. Stat. § 501.203(8).

          97.      In determining whether conduct violates FDUTPA, the court should take

   into consideration whether the Federal Trade Commission (“FTC”) and other federal

   courts deem such conduct to be an unconscionable, unfair, or deceptive act or practice

   under federal law. State of Fla., Office of Atty. Gen., Dept. of Legal Affairs v. Tenet

   Healthcare Corp., 420 F. Supp.2d 1288, 1310 (S.D. Fla. Aug. 29, 2005) (citing

   FDUTPA, Fla. Stat. § 501.204(2)).

          98.      Relevant to the instant action, the FTC enacted 16 C.F.R. § 238.0, which

   defines “bait advertising” as “an alluring but insincere offer to sell a product or service




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 16 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 17 of 33 PageID 17




   which the advertiser in truth does not intend or want to sell.” See 16 C.F.R. § 238.0

   (2019).

             99.    Destiny engaged in bait advertising when it advertised online to Mr.

   Guerra that it could provide a wonderful dream home for him and his family, presented

   Mr. Guerra with perfect model homes for Mr. Guerra to choose from, and reassured Mr.

   Guerra via interstate email that his dream home would be possible under the current

   Home Contract.

             100.   Additionally, Destiny engaged in bait advertising when it offered and

   promised through interstate email to disburse a cash payout to Mr. Guerra as part of his

   Mortgage with no intentions of actually disbursing the cash payout to Mr. Guerra.

             101.   Destiny engages in “bait and switch” tactics regarding its new home

   construction and mortgage scheme. Destiny systematically baits customers into new

   home contracts and mortgage loan transactions with promises of brand new, beautiful,

   well-crafted homes, cash payouts that are included in the mortgage, customization of the

   new home, and/or the existence or absence of particular terms in the contract. When the

   paperwork is presented to customers for signature at closing, the terms are contrary to the

   terms promised in the pre-construction contract.

             102.   Destiny engaged in unconscionable, unfair, and deceptive practices when

   it offered Mr. Guerra money to pay down his credit card debt as a part of his Mortgage

   when Destiny never intended to, and never actually did, give Mr. Guerra the Cash Payout

   promised.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 17 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 18 of 33 PageID 18




          103.     Destiny engaged in unconscionable, unfair, and deceptive practices when

   it promised Mr. Guerra a 2018 Timberline Elite model home with custom colored walls,

   kitchen cabinets, and backsplash, when Destiny never intended to, and never actually did,

   include those customizations in Mr. Guerra’s home.

          104.     Destiny engaged in unconscionable, unfair, and deceptive practices when

   it promised a quick construction of Mr. Guerra’s home and instead, was delayed by many

   months due to its own actions, thereby tacking on additional fees to Mr. Guerra’s Home

   Contract for the additional time required.

          105.     Destiny engaged in unconscionable, unfair, and deceptive practices when

   it used scare and pressure tactics to try and cause Mr. Guerra to proceed with the

   transaction when Destiny did not follow the terms of the Home Contract previously

   agreed to and when it refused to remedy such inconsistencies.

          106.     Destiny’s unconscionable, unfair, and deceptive practices had a tendency

   or capacity to mislead consumers, including Mr. Guerra.

          107.     Destiny’s unconscionable, unfair, and deceptive practices had a tendency

   or capacity to create a false impression in consumers, like Mr. Guerra.

          108.     Destiny’s unconscionable, unfair, and deceptive practices were likely to,

   and did in fact, deceive reasonable consumers, including Mr. Guerra.

          109.     Under information and belief, there are a significant number of consumers,

   like Mr. Guerra, that have been a victim of Destiny’s fraudulent business practices as

   described herein.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 18 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 19 of 33 PageID 19




          110.     Destiny intentionally and knowingly engaged in unconscionable, unfair,

   and deceptive practices when it offered Mr. Guerra money to pay down his credit card

   debt as part of his Mortgage when it never intended to give Mr. Guerra the Cash Payout.

          111.     Destiny intentionally and knowingly engaged in unconscionable, unfair,

   and deceptive practices when it promised Mr. Guerra a 2018 Timberline Elite model

   home with custom colored walls, kitchen cabinets, and backsplash, when Destiny never

   intended to include those customizations in Mr. Guerra’s home.

          112.     Destiny intentionally and knowingly engaged in unconscionable, unfair,

   and deceptive practices when it promised a quick construction of Mr. Guerra’s home and

   instead, knew it would take longer than what it was representing to Mr. Guerra.

          113.     Destiny knew or should have known that its conduct violated the

   FDUTPA and 16 C.F.R. § 238.0.

          114.     Despite the extreme contradiction between the 2018 model home that was

   marketed, promoted, and sold by Destiny to Mr. Guerra with a cash payout included in

   the Mortgage, and the unfinished, horribly constructed 2017 model home that was

   actually provided to Mr. Guerra, Destiny continues to demand the full Mortgage amount

   from Mr. Guerra in spite of Destiny never disbursing the cash payout to Mr. Guerra.

          115.     Because Destiny continues to demand the full Mortgage payment from

   Mr. Guerra when Destiny never gave Mr. Guerra the cash payout he was promised,

   Destiny’s actions and tactics should be declared unconscionable and unfair trade

   practices.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 19 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 20 of 33 PageID 20




           116.    As a result of the above violations of the FDUTPA, Mr. Guerra has been

   subjected to unconscionable, unfair, and deceptive trade practices for which he has been

   damaged.

           117.    Destiny’s actions have damaged Mr. Guerra by forcing him to pay rent for

   an extended period of time to provide his family somewhere to stay instead of being able

   to live in their own home.

           118.    Destiny’s actions have damaged Mr. Guerra by invading his privacy.

           119.    Destiny’s     actions   have damaged Mr. Guerra by causing him

   embarrassment.

           120.    Destiny’s actions have damaged Mr. Guerra by causing him stress.

           121.    Destiny’s actions have damaged Mr. Guerra by causing him aggravation.

           122.    Destiny’s actions have damaged Mr. Guerra by harming his reputation.

           123.    Destiny’s actions have damaged Mr. Guerra by causing him emotional

   distress.

           124.    Destiny’s actions have damaged Mr. Guerra by causing him loss of sleep.

           125.    Destiny’s actions have damaged Mr. Guerra by causing him anxiety.

           126.    It has been necessary for Mr. Guerra to retain the undersigned counsel to

   prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

           127.    All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Destiny as follows:

                   a. Entering an order enjoining the methods, acts, and practices;



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 20 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 21 of 33 PageID 21




                    b. Awarding actual damages;

                    c. Awarding punitive damages;

                    d. Awarding costs and attorneys’ fees;

                    e. Awarding restitution; and

                    f. Any other and further relief as this Court deems just and equitable

                       under the premise.

         Count 4: Violation of the Racketeer Influenced and Corrupt Organizations Act
                                           (“RICO”)
                                     (against Defendants)

           128.     Plaintiff re-alleges paragraphs 1-65 and incorporates the same herein by

   reference.

           129.     Pursuant to the RICO Act, 18 U.S.C. § 1962(c), it is illegal “for any

   person employed by or associated with any enterprise engaged in, or the activities of

   which affect, interstate or foreign commerce, to conduct or participate, directly or

   indirectly, in the conduct of such enterprise’s affairs through a pattern of “racketeering

   activity.”

           130.     The RICO Act defines racketeering activity comprehensively in 18 U.S.C.

   § 1961(1) to include a variety of enumerated criminal offenses. Two of the enumerated

   offenses are wire fraud in violation of 18 U.S.C. § 1343 and mail fraud in violation of 18

   U.S.C. § 1341.

           131.     Wire fraud or mail fraud occurs whenever a person, ‘having devised or

   intending to devise any scheme or artifice to defraud,’ uses the mail [or wires] ‘for the

   purpose of executing such scheme or artifice or attempting to do so.’ 18 U.S.C. § 1341.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 21 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 22 of 33 PageID 22




          132.     Under information and belief, the corporate officers and directors of

   Defendants are “persons” for the purpose of the RICO subsection that prohibits persons

   associated with enterprises from conducting that enterprise’s affairs through a pattern of

   mail and wire fraud, which is racketeering activity.

          133.     Alternatively, Defendants’ corporate entities are “persons” for the purpose

   of the RICO subsection that prohibits persons associated with enterprises from

   conducting the enterprise’s affairs through a pattern of mail and wire fraud, which is

   racketeering activity, because Defendants’ corporate entities received the bulk of the

   monetary benefit derived from Defendants’ pattern of racketeering activity or collection

   of unlawful debt.

          134.     At all times relevant hereto, Defendants maintained a fraudulent home

   construction and mortgage enterprise affecting interstate commerce through “racketeering

   activity” in violation of RICO, 18 U.S.C. § 1962, as Defendants’ acts are indictable as

   mail or wire fraud under 18 U.S.C. § 1341 and 18 U.S.C. § 1343.

          135.     At all times relevant hereto, Defendants were all associated with the

   enterprise in separate and distinct roles that were all required for the enterprise to

   function. Specifically, under information and belief, Defendants’ respective roles in the

   fraudulent home construction and mortgage enterprise include, but are not limited to:

                   a. Defendant Destiny was responsible for marketing Defendants’

                       fraudulent home construction and mortgage enterprise to consumers

                       across the United States through online advertisements in furtherance

                       of the scheme to defraud consumers.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 22 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 23 of 33 PageID 23




                   b. Defendant Destiny was the dealer for Destiny Industries and was

                       responsible for the actual construction of new homes purchased by

                       consumers in furtherance of the scheme.

                   c. Defendant Destiny was responsible for collecting unlawful debts from

                       consumers for the fraudulent home construction and mortgage scheme

                       by placing interstate calls to consumers and by sending interstate

                       emails to consumers in furtherance of the scheme.

                   d. Defendant Destiny Industries was responsible for building and

                       providing the new homes to Destiny for Destiny’s construction on

                       consumer’s land in furtherance of the scheme.

                   e. Defendant GSF was responsible for financing Destiny’s fraudulent

                       home construction and mortgage scheme with consumers and for

                       collecting illegitimate debt from consumers for the fraudulent home

                       construction and mortgage scheme by hiring or assigning National

                       Capital to collect the unlawful debt on its behalf by placing interstate

                       calls to consumers in furtherance of the scheme to defraud consumers.

                   f. Defendant National Capital was responsible for collecting unlawful

                       debts from consumers for the fraudulent home construction and

                       mortgage scheme on behalf of GSF and Destiny by placing interstate

                       calls to consumers in furtherance of the scheme.

          136.     Defendants committed a pattern of racketeering activity through mail or

   wire fraud against Mr. Guerra as follows:



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 23 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 24 of 33 PageID 24




                   a. Predicate Act # 1: Defendant Destiny solicited and promoted the

                       fraudulent home construction and mortgage loan scheme by falsely

                       advertising its services as legal through the U.S. Mails and interstate

                       wires, which advertising included posting false advertisements online

                       and sending emails to Mr. Guerra.

                   b. Predicate Act # 2: Defendant Destiny misrepresented that it would

                       give Mr. Guerra a cash payout for him to pay his credit card debt as

                       part of his Mortgage through email on January 20, 2018 and in

                       previous oral conversations, with specific intent to induce Mr. Guerra

                       to buy a home from Destiny in furtherance of Defendants’ fraudulent

                       home construction and mortgage loan scheme. See Exhibit B.

                   c. Predicate Act # 3: Defendants’ Draw Disclosure dated March 2, 2018

                       stated that National Capital was to direct the Interim Funding Source

                       (GSF) to use interstate wires to wire the funds for the construction

                       project to the Settlement Agent for the Settlement Agent to disburse

                       such funds to Destiny, in furtherance of Defendants’ fraudulent home

                       construction and mortgage loan scheme. See Exhibit E.

                   d. Predicate Act # 4: Defendant Destiny signed a Builder’s Certification

                       dated March 2, 2018 which identified GSF as the lender of Mr.

                       Guerra’s Mortgage, Destiny as the Builder’s Company, and stated that

                       Destiny “ha[s] a contract with Destiny Industries, LLC to market this




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 24 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 25 of 33 PageID 25




                       house[,]” in furtherance of Defendants’ fraudulent home construction

                       and mortgage loan scheme. See Exhibit F.

                   e. Predicate Act # 5: GSF entered into a Mortgage agreement with Mr.

                       Guerra and his wife at the inflated amount that included the illegal

                       Cash Payout when GSF knew that such Cash Payout would never be

                       performed, in furtherance of Defendants’ fraudulent home construction

                       and mortgage loan scheme. See Exhibit G.

                   f. Predicate Act # 5: Destiny misrepresented that it could finish Mr.

                       Guerra’s home prior to when Destiny intended for it to be done

                       through email on May 8, 2018, which stated the new home would be

                       shipped sometime at the beginning of June and that it would take 45

                       more days after the delivery to finish Mr. Guerra’s new home. See

                       Exhibit H.

                   g. Predicate Act # 6: On September 24, 2018, Defendant Destiny sent an

                       interstate email to Mr. Guerra and stated it would inform GSF about

                       “the extra funding that was put into [Mr. Guerra’s] deal as a land

                       payoff[,]” in furtherance of Defendants’ fraudulent home construction

                       and mortgage loan scheme. See Exhibit I.

                   h. Predicate Act # 7: On October 23, 2018, Defendant Destiny sent an

                       interstate email to Mr. Guerra pressuring Mr. Guerra to follow through

                       with the transaction so that “they won’t have to foreclose on [Mr.

                       Guerra’s] property[,]” and held out that a representative of GSF would



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 25 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 26 of 33 PageID 26




                        be willing to refinance Mr. Guerra’s home in six months in order for

                        Mr. Guerra to get the Cash Payout Mr. Guerra was promised, in

                        furtherance of Defendants’ fraudulent home construction and

                        mortgage loan scheme. See Exhibit J.

                   i. Predicate Act # 8: On October 25, 2018, Defendant Destiny placed an

                        interstate call to Mr. Guerra pressuring Mr. Guerra to follow through

                        with the transaction stating Destiny wanted to “work things out before

                        the bank has to do whatever they have to do[,]” in furtherance of

                        Defendants’ fraudulent home construction and mortgage loan scheme.

                   j. Predicate Act # 9: In or around January of 2019, Defendant National

                        Capital placed an interstate call to Mr. Guerra in attempts to collect the

                        alleged outstanding balance owed to National Capital for the new

                        home in furtherance of Defendants’ fraudulent home construction and

                        mortgage loan scheme.

          137.     Defendants continue to engage in the practice of unlawful home

   construction and mortgage practices, as evidenced by their continued existence as

   business entities.

          138.     Defendants continue to engage in the practice of unlawful home

   construction and mortgage practices, as evidenced by their websites advertising such

   practices to the all consumers across the entire United States of America.

          139.     Defendants agreed to violate RICO by engaging in unlawful home

   construction and mortgage schemes, which is a pattern of racketeering activity.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 26 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 27 of 33 PageID 27




           140.    All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendants as follows:

                   a. Entering an order prohibiting the Defendants from engaging in home

                       construction and mortgage practices pursuant to 18 U.S.C. § 1964(a);

                   b. Awarding treble damages to Mr. Guerra;

                   c. Awarding costs and attorneys’ fees pursuant to 18 U.S.C. § 1964(c);

                       and

                   d. Any other and further relief as this Court deems just and equitable

                       under the premise.

                                      Count 5: Breach of Contract
                                          (against Destiny)

           141.    Plaintiff re-alleges paragraphs 1-65 and incorporates the same herein by

   reference.

           142.    Pursuant to Fla. Stat. § 672.105(1), “goods” are defined as “all things

   (including specially manufactured goods) which are movable at the time of identification

   to the contract for sale[.]”

           143.    Additionally, pursuant to Fla. Stat. § 672.107(1), “[a] contract for the sale

   of . . . a structure . . . to be removed from realty is a contract for the sale of goods within

   this chapter[.]”

           144.    Pursuant to Fla. Stat. § 672.106(2), goods “conform” to the contract

   “when they are in accordance with the obligations under the contract.” If the goods do not

   conform to the contract, they are non-conforming and a breach has occurred.


               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 27 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 28 of 33 PageID 28




           145.    Moreover, pursuant to Fla. Stat. § 672.601, “if the goods or the tender of

   delivery fail in any respect to conform to the contract, the buyer may: (1) Reject the

   whole[.]”

           146.    On February 23, 2018, Mr. Guerra entered into a contract with Destiny for

   the purchase and construction of a new home built by Destiny Industries to be placed on

   Mr. Guerra’s residence in Polk County, Florida. See Exhibit C.

           147.    Pursuant to the Home Contract, Destiny agreed to provide Mr. Guerra a

   2018 Destiny Industries LLC Timberline Elite model home. See Exhibit C.

           148.    Additionally, Destiny agreed to customize this home for Mr. Guerra to his

   specifications per the Home Color Selections form Mr. Guerra filled out on February 23,

   2018. See Exhibit D.

           149.    Destiny has breached the terms of the aforesaid-described agreement by

   failing to provide Mr. Guerra the home as contemplated by the terms of the Home

   Contract.

           150.    Specifically, Mr. Guerra requested specific kitchen countertops but

   Destiny failed to install what Destiny had agreed upon. Mr. Guerra requested cherry

   wood kitchen cabinets but Destiny willingly put in different ones. The trim around the

   house is uneven, the walls are poorly painted, and the ceiling lights are hanging off of the

   wall.

           151.    Moreover, based on Destiny’s promise in the Home Contract that Mr.

   Guerra’s home would be finished “ASAP,” and Destiny’s multiple reassurances

   throughout the process that Destiny would be done with his home prior to the actual date



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 28 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 29 of 33 PageID 29




   of completion, Mr. Guerra relied on Destiny’s statements to his detriment, thereby

   incurring damages.

           152.    The delay has caused Mr. Guerra to incur additional damages with respect

   to paying additional months’ rent for the apartment for him and his family.

           153.    As a result of the above breach of contract violations, Mr. Guerra has been

   damaged.

           154.    Destiny’s actions have damaged Mr. Guerra by invading his privacy.

           155.    Destiny’s     actions   have damaged Mr. Guerra by causing him

   embarrassment.

           156.    Destiny’s actions have damaged Mr. Guerra by causing him stress.

           157.    Destiny’s actions have damaged Mr. Guerra by causing him aggravation.

           158.    Destiny’s actions have damaged Mr. Guerra by harming his reputation.

           159.    Destiny’s actions have damaged Mr. Guerra by causing him emotional

   distress.

           160.    Destiny’s actions have damaged Mr. Guerra by causing him loss of sleep.

           161.    Destiny’s actions have damaged Mr. Guerra by causing him anxiety.

           162.    It has been necessary for Mr. Guerra to retain the undersigned counsel to

   prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

           163.    All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Destiny as follows:

                   a. Rescission of the contract;



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 29 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 30 of 33 PageID 30




                   b. Rejection of the contract;

                   c. Awarding actual damages;

                   d. Awarding incidental damages;

                   e. Awarding consequential damages;

                   f. Awarding costs and attorneys’ fees; and

                   g. Any other and further relief as this Court deems just and equitable

                       under the premise.

                                           Count 6: Rescission
                                             (against GSF)

           164.    Plaintiff re-alleges paragraphs 1-65 and incorporates the same herein by

   reference.

           165.    On March 26, 2018, Mr. Guerra and his wife executed and delivered a

   note and mortgage (collectively “Mortgage”) in favor of GSF secured by “Year: 2018;

   Make: Destiny Industries, LLC; Model: Timberline Elite; Size: 60 X 32; New; Serial

   Number:________________________,” which “shall constitute a part of the realty” at

   address 2525 Cresap St., Lakeland, FL 33815. See Exhibit G, p. 2.

           166.    Notably, the Mortgage included amounts that had fraudulently been

   misrepresented to Mr. Guerra as properly owed—including the “pay off” of $18,000.00

   promised by Destiny Homes as part of the Cash Payout. See Exhibit C.

           167.    Mr. Guerra, however, never received the $18,000.00 in “pay off” as part

   of the Cash Payout nor did Mr. Guerra ever move into the home or take possession of the

   home.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 30 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 31 of 33 PageID 31




          168.      Underlying the alleged balance of the Mortgage, the Home Contract listed

   a total price of $151,889.00 owed under the Mortgage, which included the “pay off” of

   $18,000.00 promised by Destiny Homes as part of the Cash Payout that neither Destiny

   Homes nor GSF intended to disburse to Mr. Guerra.

          169.      Mr. Guerra also signed paperwork where Destiny agreed to provide

   certain upgrades to their custom home, including the interior wall colors, the kitchen

   cabinets, and the backsplash (“Home Color Selections”). See Exhibit D.

          170.      On March 2, 2018, Destiny signed a Manufactured/Modular Home

   Construction Draw Disclosure which identified Destiny as the Retailer Company (“Draw

   Disclosure”). See Exhibit E.

          171.      On the same day, Destiny signed a Builder’s Certification of Plans,

   Specifications, and Site, which identified GSF as the lender of Mr. Guerra’s Mortgage,

   Destiny as the Builder’s Company, and stated that Destiny “ha[s] a contract with Destiny

   Industries, LLC to market this house.” (“Builder’s Certification”). See Exhibit F.

          172.      Destiny and GSF fraudulently misrepresented that Mr. Guerra would

   receive $18,000 in the Cash Payout that both Destiny and GSF knew Mr. Guerra would

   never receive.

          173.      Destiny and GSF fraudulently misrepresented that Mr. Guerra would

   receive the home agreed upon in the Home Contract when both Destiny and GSF knew

   that Mr. Guerra would receive no such home.

          174.      Mr. Guerra has rescinded the Mortgage because he never took possession

   of the property and has since resided at an apartment home.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 31 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 32 of 33 PageID 32




          175.     Mr. Guerra notified GSF that he refused to take possession of the property

   because the house was not the house Mr. Guerra has agreed to purchase, and because the

   amount due under the Mortgage was to remain the same despite Mr. Guerra never

   receiving the Cash Payout.

          176.     Mr. Guerra has notified GSF through counsel that he wishes the home to

   be removed from his property, to which GSF has refused.

          177.     Mr. Guerra has no adequate remedy at law because absent the home being

   removed from his property by GSF and the Mortgage rescinded, Mr. Guerra is deprived

   of property that he owned outright before Defendants undertook illegal practices.

          178.     It has been necessary for Mr. Guerra to retain the undersigned counsel to

   prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

          179.     All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against GSF as follows:

                   a. Rescission of the Mortgage;

                   b. An order requiring that GSF remove the mobile home from Mr.

                       Guerra’s property;

                   c. Awarding costs and attorneys’ fees; and

                   d. Any other and further relief as this Court deems just and equitable

                       under the premise.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 32 of 33
Case 8:19-cv-00985-CEH-TGW Document 1 Filed 04/24/19 Page 33 of 33 PageID 33




                                  DEMAND FOR JURY TRIAL

            Plaintiff, Vicente Guerra, demands a trial by jury on all issues so triable.



    Respectfully submitted this April 24, 2019,

                                                     /s/ Michael A. Ziegler
                                                     Michael A. Ziegler, Esq.
                                                     Florida Bar No. 74864
                                                     mike@zieglerlawoffice.com

                                                     /s/ Kaelyn Steinkraus
                                                     Kaelyn Steinkraus, Esq.
                                                     Florida Bar No. 125132
                                                     kaelyn@zieglerlawoffice.com

                                                     Law Office of Michael A. Ziegler, P.L.
                                                     2561 Nursery Road, Suite A
                                                     Clearwater, FL 33764
                                                     (p) (727) 538-4188
                                                     (f) (727) 362-4778
                                                     Attorneys and Trial Counsel for Plaintiff




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Guerra v. Destiny Homes of Florida, Destiny Industries, GSF Mortgage, and National Capital Funding
                                               Page 33 of 33
